ADVISORY ACTION
Claims 1-7, 9, 11-15 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has filed a request for consideration of the response filed 8/23/2022 under the AFCP 2.0 program which meets the necessary requirements. As such, the request of 8/23/2022 is deemed proper. The request for entering amendments to claims 1 and 7, cancellation of claim 15, and arguments filed on 8/23/2022 under 37 CFR 1.116 in reply to the Final Action mailed on 6/24/2022 are acknowledged.  The amendments to the claims seem to overcome the 35 USC 112(b) or Second Paragraph (pre-AIA ) rejection. However, the proposed amendments to the claims raise new issues of new matter which would require additional consideration and search as discussed below which cannot be conducted within the guidelines of the pilot program. 
Proposed amended claim 1 and dependent claims 2-7, 11-14 now require a cleaning composition that comprises an amount of a polypeptide that ranges from 0.000004 ppm (4x10-6) to 5 ppm.  This limitation was not previously presented in any of the examined claims and has not been previously considered by the Examiner.   While the Examiner has found support for a polypeptide concentration of 0.00004 ppm (4x10-5), the Examiner has been unable to find support for a polypeptide concentration of 0.000004 ppm or 5 ppm, let alone for a range from  0.000004 ppm to 5 ppm.  Therefore, there is no indication that a composition comprising the recited concentration range of polypeptide was within the scope of the invention as conceived by Applicant at the time of the invention.  As such, the amendment made to claim 1 is deemed to introduce new matter. 
The disclosure remains objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 5, line 8; page 63, line 4.   The amended text still recites a hyperlink.  Applicant states that the hyperlink was deleted in the prior amendment made to the specification.  However, as shown below, the amendment made to the specification as filed by Applicant on 4/29/2022 still recites “www.cazy.org”,  which is a hyperlink. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.
                        
    PNG
    media_image1.png
    287
    781
    media_image1.png
    Greyscale

Applicant’s representative of record has provided a statement on the response of 8/23/2022 in accordance with MPEP 2156 in order to invoke a joint research agreement to except a disclosure as prior art.  In view of the previous amendment to the specification to include the names of the parties to the joint research agreement and the statement submitted with the response of 8/23/2022, the previous rejection of claims 1-7, 11-15 under 35 USC § 102(a)(2) as being anticipated by Oehlenschlaeger et al. (WO 2017/186943 published 11/2/2017; effective filing date 4/29/2016; cited in the IDS) is hereby withdrawn.
Proposed amended claim 1 would remain objected to due to the recitation of “…wherein the one or more variants having…activity have at least 90% sequence identity to a protein selected from the group consisting of SEQ ID NO: 7….or SEQ ID NO: 11”.  As indicated in the prior Office action,  to enhance clarity and to be consistent with commonly used claim language, it is suggested the claim be amended to recite “…wherein the one or more variants having…activity have at least 90% sequence identity to a protein selected from the group consisting of the polypeptide of SEQ ID NO: 7….or SEQ ID NO: 11”.  Applicant argues that the claim language is already consistent with commonly used claim language and that the phrase “the polypeptide” is redundant and not necessary because the sequences are already identified as being proteins.  This is not persuasive.  As known in the art, amino acid sequences are graphical representations of the order in which amino acids are arranged in a protein.  As such, sequences are not proteins.  Please note that while proteins can be selected from a list of proteins having a particular sequence,  proteins cannot be selected from a list of amino acid sequences.  Appropriate correction is required. 
Claim 4 would remain objected to due to the recitation of “polypeptide variant has at least….sequence identity to the protein shown in  SEQ ID NO: 7…or SEQ ID NO: 11”. As indicated in the prior Office action, to enhance clarity and to be consistent with commonly used claim language, it is suggested the claim be amended to recite  “polypeptide variant has at least….sequence identity to the protein of SEQ ID NO: 7…or SEQ ID NO: 11”.  Applicant argues that the phrase “the protein” is redundant and not necessary because the sequences are already identified as being proteins.  This is not persuasive.  As known in the art, amino acid sequences are graphical representations of the order in which amino acids are arranged in a protein.  As such, sequences are not proteins.  Please note that while proteins can be selected from a list of proteins having a particular sequence,  proteins cannot be selected from a list of amino acid sequences.  Appropriate correction is required. 
Claim 11 would remain objected to due to the recitation of “…wherein the cleaning composition is selected from the group comprising a solid laundry…or an automatic dishwashing composition”.  To enhance clarity and to clearly indicate that the cleaning composition must be one of the compositions listed, the term should be amended to recite “…wherein the cleaning composition is a solid laundry…and an automatic dishwashing composition”.  Appropriate correction is required. 
With regard to the prior obviousness rejection of claims 1-3, 6-7, and 11-14 under 35 U.S.C. 103 as being unpatentable over Convents et al. (WO 98/50512 published 11/12/1998; cited in the IDS) in view of Varghese (GenBank accession number SEN27755, published 10/29/2016), Applicant has argued that these references fail to teach or suggest the recited protein concentration range in now amended claim 1 (0.000004 ppm  to 5 ppm).  Applicant’s arguments are  acknowledged. However, in view of the fact that these arguments are associated with the proposed amendments, and the proposed amendments have not been entered, these remarks are not found persuasive to obviate the prior obviousness rejections as set forth in the Final action of 6/24/2022.
With regard to the nonstatutory obviousness-type double patenting rejection of claims 1-7, 11-14 as being unpatentable over claims 1-17 of U.S. Patent No. 10,626,354, Applicant requests this rejection be held in abeyance until allowable subject matter has been identified in the present application.   Applicant’s arguments are  acknowledged.  However, in view of the fact that the proposed amendments have not been entered, and no terminal disclaimer has been filed, these remarks are not found persuasive to obviate the prior nonstatutory obviousness-type double patenting rejection as set forth in the Final action of 6/24/2022.
The rejections previously applied are, therefore, maintained for the reasons of record in view of the non-entry of the proposed amendments.
For purposes of Appeal, the status of the claims is as follows:
Claim(s) allowed: NONE
Claims(s) objected to: NONE
Claim(s) rejected: 1-7, 11-15
Claim(s) withdrawn from consideration: 9
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can also be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.




/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
September 3, 2022